Dear Mr. Frederick:
You have requested an opinion from this office concerning whether city or response area population should be used to determine the availability of various benefits afforded by state statutes to personnel employed by larger municipal fire departments.  Specifically, you inquired as to whether a response area population in excess of the statutory minimum would satisfy the requirements despite a drop in municipal population below the minimum.
The law is silent on the effect response area population has on benefits for firefighters.  All pertinent statutes refer to municipal population as the determining factor in evaluating benefit eligibility. However, there is a provision in R.S. 33:1991 for parish-compensated firefighters to be exempted from the population requirement.
R.S. 33:1991 defines the term "firemen" as it applies to benefits such as minimum wages and sick leave.  It provides in pertinent part the following:
      The word "firemen," as used in this Sub-part includes all persons employed or engaged full time by municipalities or municipal fire departments or by parishes or parish fire departments or fire protection districts for fire fighting or fire prevention duties and services, . . . (Emphasis added).
R. S. 33:1992 sets forth the minimum salary guidelines for the Sub-part. It states that:
      The minimum monthly salaries of firemen in municipalities having a population of twelve thousand or more and of all parish and fire protection district paid firemen, . . . shall be in accordance with the following schedule, . . . (Emphasis added).
Furthermore, R. S. 33:1995 provides the following:
      Every fireman in the employ of a municipality, parish or fire protection district to which this Sub-part applies, shall be entitled to full pay during sickness or incapacity not brought about by his own negligence or culpable indiscretion for a period of not less than fifty-two weeks.
It is the opinion of this office that the parish sales tax dedication to firemen renders the population requirement irrelevant.  The benefits apply equally to both firemen in municipalities with over twelve thousand inhabitants and firemen receiving parish compensation.  While response area appears to have no legal effect on benefits, the parish pay should preclude the City Council from withholding benefits.
I trust this answers your inquiry.  Please do not hesitate to contact me if I can be of further assistance.
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: GLENN R. DUCOTE Assistant Attorney General
GRD/vls-0501l